DETAILED ACTIONIntroduction
Claims 1, 3-8, 10-15, and 17-21 have been examined in this application. Claim 5 is amended. Claims 1, 3, 4, 6, 8, 10-13, 15, and 17-20 are as previously presented. Claims 7, 14, and 21 are original. This is a Corrected Notice of Allowability in response to the Patent Trial and Appeal Board Decision filed 11/2/2021, the Notice of Allowability mailed 1/26/2022, and the interview on 3/25/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 8, and 15, the most similar prior art, US2006/0126608A1 (Pereira et al.) teaches an apparatus/method/computer-readable medium for maintenance of an aircraft (see Claim 10 apparatus for intelligent monitoring and maintenance, [0033] for an aircraft system, [0037, 0038] method performed by software using microprocessors), configured to: access flight data for a flight of the aircraft, the flight data including measurements of one or more properties from one or more sensors or avionic systems during the flight (see Figure 6, step 370); predict and thereby produce a predicted state of the aircraft for a subsequent flight of the aircraft based on the flight data (see Figure 6, [0041, 0049], step 390, and Claim 15), by deploying a similarity detection model to determine if the flight data for the flight has a similarity with simulated data (see [0049] step 390), generate an alert when the predicted state of the aircraft is a faulty state (see [0049] steps 392-396); monitor a reporting system of the aircraft to determine if the aircraft reported a fault during the flight (see [0048], the aircraft monitored data 200 further includes LRC faults), and deploy the similarity detection model to determine if the flight data for the flight has a similarity with simulated data that are  (see [0048], step 323, using similar cases and similar failure scenarios for trend recognition).
US2017/0166328A1 (Ethington et al.) teaches an aircraft monitoring apparatus to determine a predicted state (see Claim 11, [0014]) utilizing similarities between the flight data for the flight (see Figure 4, [0061], step 102) and a training set data (see Figure 4, step 106, [0039, 0040]), the flight data for the previous flights assigned to conditions of the aircraft that are independent variables of a classification model (see [0039] each indication of category) built to predict a state of the aircraft for the subsequent flight (see [0039], likelihood of the selected component's performance and/or non-performance), the similarities determined by the similarity detection model being values of the independent variables (see [0039], the outputs of the classifiers being indicators associated with the category to which flight data belongs,); and deploy the classification model to predict and thereby produce the predicted state of the aircraft for the subsequent flight of the aircraft based on the values of the independent variables (see [0042] based on an aggregation of classifier indicators, an aggregate category (e.g., the likelihood of component non-performance) relating to a threshold number of future flights is output).

However, the prior art does not disclose or render obvious a system/method to:

deploy a similarity detection model to determine similarities between the flight data for the flight and a training set of flight data for previous flights of the aircraft, the flight data for the previous flights assigned to conditions of the aircraft that are independent variables of a classification model built to predict a state of the aircraft for the subsequent flight, the similarities determined by the similarity detection model being values of the independent variables.

As indicated in the Patent Trial and Appeal Board Decision (filed 11/02/2021, see e.g. p. 5), the disclosures distinguish the claimed invention from the models in the prior art references as the claimed similarity comparison is between the flight data and a training set of flight data for previous flights of the aircraft as opposed to simulated data, and the previously made rejections are therefore withdrawn. The combination of limitations defining the particular functions of the two models and the relationship between the similarity detection model and classification model using the independent variables, combined with the particularly claimed functions and integrated into the apparatus/method/computer-readable storage medium is not found or made obvious by the prior art. The combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 1, 8, and 15 is allowable. Claims 3-7, 10-14, and 17-21 are also therefore allowable as being dependent on Claims 1, 8, or 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619